DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 25th, 2022 has been entered. Claims 1-21 remain pending. Claims 1-21 are amended. Claims 22-23 are newly added.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the cargo bay" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-23 inherit the deficiencies as being dependent upon a rejected base claim. The claims below, if rejected under 35 USC § 102 or 35 USC § 103, are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2017/0203839 A1).

Regarding claim 1, Giannini teaches a pivoting rotor (tilt-wing or tilt-rotor) vertical flight capable aircraft (Figs. 1a-1g, “aircraft” 100; “The present invention relates to the field of vertical takeoff and landing aircraft; more particularly, to a hybrid propulsion aircraft; even more particularly, to a hybrid propulsion aircraft having a tilt-wing configuration”, Para. [0003]) comprising: a fuselage (Fig. 1b, “fuselage”, 102) having a fuselage length (Fig. 1b, “length”); and a payload bay (Fig. 1f, “payload bay”, 124) positioned within the fuselage length of the aircraft's center of gravity (See paras. [0081]-[0082]; Fig. 1f shows “payload bay” positioned near “COG” or center of gravity) during forward flight (“The components of the hybrid propulsion aircraft 100 are preferably positioned such that the hybrid propulsion aircraft's 100 center of gravity remains substantially constant, whether the wings are level (horizontal flight position) or up (vertical flight position)”, para. [0081]; components including the “payload bay”), and wherein during forward flight, the cargo bay is dimensioned such that deployment of a payload from the payload bay results in a shift in position of the aircraft's center of gravity of less than 4% of the fuselage length (“The components of the hybrid propulsion aircraft 100 are preferably positioned such that the hybrid propulsion aircraft's 100 center of gravity remains substantially constant, whether the wings are level (horizontal flight position) or up (vertical flight position), and whether the payload bay 124 and/or fuel tanks 120 are empty or full”, para. [0081]; thus center of gravity changes remain substantially constant or less than 4%, during horizontal or forward flight, whether the payload is empty or full; additionally, “payload bay” 124 shown dimensioned as described in Fig. 1f).
Giannini does not expressly disclose the payload bay positioned within about 10% of the fuselage length of the aircraft's center of gravity.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini to further include the payload bay positioned within about 10% of the fuselage length of the aircraft's center of gravity, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as the payload shown near the center of gravity in Fig. 1f and discussed in para. [0082], discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, “the law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill in the art would recognize that positioning the payload near the center of gravity would reduce fluctuations in the center of gravity due to loading or deploying the payload.

Regarding claim 7, Giannini teaches the aircraft of claim 1, further comprising an avionics assembly (Fig. 1f, “avionics bay”, 122) positioned forward of the payload bay (Fig. 1f shows “avionics bay” positioned forward of the “payload bay” 124).

Regarding claim 8, Giannini teaches the aircraft of claim 7, where the avionics assembly is modular or removable (“avionics bay 122 may house the various navigation and flight control systems, which control the various aircraft components and functions”, Para. [0085]; thus modular, and the various systems which thew avionics bay 122 can house is described in detail in Para. [0085]).

Regarding claim 10, Giannini teaches the aircraft of claim 1, further comprising a single engine coupled to the fuselage (Fig. 1f. “engine” 112 shown positioned within the fuselage).

Regarding claim 12, Giannini teaches the aircraft of claim 1, wherein the vertical flight capable aircraft is unmanned (“The hybrid propulsion aircraft 100 is generally described as being unmanned and fully autonomous (i.e., requiring no remote control pilot)”, Para. [0064]).

Regarding claim 13, Giannini teaches the aircraft of claim 1, wherein the vertical flight capable aircraft comprises one or more of an electro-thermally heated portion of aircraft skin, a lighting-strike protection feature, an engine air particle separator, an abrasion-resistant surface coating, and a sensor suite, and is capable of flight in all-weather conditions (A “sensor suite” is described in Para. [0085]: “The avionics bay 122 may also house, for example, an intelligence, surveillance, and reconnaissance (“ISR”) surveillance payload, which may be used to collect data and/or monitor an area. For example, the hybrid propulsion aircraft 100 may be equipped with one or more cameras, audio devices, and other sensors, especially those requiring large amounts of electric power. Any video, or other data, collected by the hybrid propulsion aircraft 100 may be communicated to a ground control station in real time wirelessly. The hybrid propulsion aircraft 100 may be further equipped to store said video and data to the onboard data storage device”).

Regarding claim 14, Giannini teaches the aircraft of claim 1, wherein the aircraft comprises one or more of an all-electric architecture, a higher-harmonic blade pitch control system, a vibration mitigation system, a rigid rotor system, a plurality of modular mission systems, a low- maintenance engine air particle separator, and an abrasion-resistant surface coating, and is capable of long periods of maintenance free operation (A “pitch control mechanism” is described in Para. [0094]: “The flight control system can use the pitch control mechanism 520 to change a fan blade pitch for a given ducted fan, thereby individually controlling the thrust of the ducted fans (and changing the torque and the current needed). To compensate for an increase or decrease in current draw, the fan blades would change pitch accordingly thus loading or unloading the motor as needed to maintain synchronicity”).

Claims 2, 4-6, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2017/0203839 A1) in view of Hardy et al. (US 4697764).

Regarding claim 2, Giannini teaches the aircraft of claim 1, but does not expressly disclose wherein the payload bay is configured to store a plurality of weapon types.
However, in an analogous aircraft art, Hardy teaches wherein the payload bay (Fig. 6A-6H, “bay”, 20) is configured to store a plurality of weapon types (Fig. 3, “fold fin missiles” 22 and “fix fin missiles” 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini wherein the payload bay is configured to store a plurality of weapon types, as taught by Hardy, to provide flexibility for the payload bay for a wider variety of users, such as military personnel.
Regarding claim 4, Giannini teaches the aircraft of claim 1, but does not expressly disclose wherein the payload bay comprises bay doors positioned beneath the aircraft, and further comprises a gravity drop mechanism for release of payload through the bay doors.
However, Hardy teaches wherein the payload bay (Fig. 6A-6H, “bay”, 20) comprises bay doors (Fig. 3, “doors”, 28) positioned beneath the aircraft (Fig. 1, doors of “bay” 20 shown beneath aircraft 10), and further comprises a gravity drop mechanism (Fig. 3, “launcher”, 24) for release of payload through the bay doors (“FIG. 4 shows an AIM-7 sparrow missile 34 released from an adapter 36 attached to the linkage launcher 24”, Col. 2, Lines 52-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini wherein the payload bay comprises bay doors positioned beneath the aircraft, and further comprises a gravity drop mechanism for release of payload through the bay doors, as taught by Hardy, to provide flexibility for the payload bay for a wider variety of users, such as military personnel.

Regarding claim 5, Giannini teaches the aircraft of claim 1, but does not expressly disclose further comprising a weapon launcher coupled to a side of the fuselage.
However, Hardy teaches further comprising further comprising a weapon launcher coupled to a side of the fuselage (Figs. 1-3 show “launcher” 24 shown coupled to an underside or a bottom side of the fuselage of aircraft 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini further comprising a weapon launcher coupled to a side of the fuselage, as taught by Hardy, to provide flexibility for the payload bay for a wider variety of users, such as military personnel.

Regarding claim 6, Giannini teaches the aircraft of claim 1, but does not expressly disclose further comprising a weapon launcher configured to launch a weapon from a door of the aircraft.
However, Hardy teaches further comprising a weapon launcher (Fig. 3, “launcher”, 24) configured to launch a weapon (Fig. 3, “fold fin missiles” 22 and “fix fin missiles” 26) from a door (Fig. 3, “doors”, 28) of the aircraft (Fig. 1, 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini further comprising a weapon launcher configured to launch a weapon from a door of the aircraft, as taught by Hardy, to provide flexibility for the payload bay for a wider variety of users, such as military personnel. 

Regarding claim 15, Giannini teaches the aircraft of claim 1, but does not expressly disclose wherein the payload bay comprises payload bay doors positioned beneath the aircraft, and further comprises a delivery mechanism configured to extend payload below and exterior to the aircraft for delivery fore or aft of the aircraft.
However, Hardy teaches wherein the payload bay (Fig. 6A-6H, “bay”, 20) comprises payload bay doors (Figs. 2-6H, “doors”, 28) positioned beneath the aircraft (Fig. 1, doors of “bay” 20 shown beneath aircraft 10), and further comprises a delivery mechanism (Figs. 2-3, “launcher”, 24) configured to extend payload below and exterior to the aircraft (Fig. 2 shows “launcher” 24 extended below and exterior) for delivery fore or aft of the aircraft (delivered fore by launching of the missiles forward from outside the payload bay; note this is an intended use recitation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini wherein the payload bay comprises payload bay doors positioned beneath the aircraft, and further comprises a delivery mechanism configured to extend payload below and exterior to the aircraft for delivery fore or aft of the aircraft, as taught by Hardy, to provide flexibility for the payload bay for a wider variety of users, such as military personnel.

Regarding claim 16, Giannini teaches the aircraft of claim 1, but does not expressly disclose further comprising a payload bay door positioned to provide access to the payload bay, and further comprising a removable reinforcing structure coupled to at least a portion of the payload bay door. 
However, Hardy teaches further comprising a payload bay door (Figs. 2-6H, “doors”, 28) positioned to provide access to the payload bay (Fig. 6A-6H, “bay”, 20) to provide access to the payload bay (Fig. 1, doors of “bay” 20 shown beneath aircraft 10 and thus accessible from below), and further comprising a removable reinforcing structure (Figs. 4 and 7-8; “The launcher 24 is easily removable and adjustable laterally and longitudinally as may be required for weapons of different geometries”, Col. 2, Lines 25-27) coupled to at least a portion of the payload bay door (Figs. 2-3 and 8 show “launcher” 24 coupled to at least a portion of “doors” 28; “FIG. 8 illustrates the use of a flat weapons bay cover 48 with opening 49 for quick connect to the open doors 28 and the side of the housing 21 for receiving a launch rail 50 therethrough. The rail 50 is connected to an adapter 52 which is attached to the linkage launcher 24”, Col. 3, Lines 11-15). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini further comprising a payload bay door positioned to provide access to the payload bay, and further comprising a removable reinforcing structure coupled to at least a portion of the payload bay door, as taught by Hardy, to provide access to the payload for changing the type of weapons/missiles stored in the payload, as needed.

Regarding claim 17, Giannini teaches the aircraft of claim 1, but does not expressly disclose further comprising a missile launch system at least partially positioned within the payload bay.
However, Hardy teaches further comprising a missile launch system at least partially positioned within the payload bay (Figs. 2-6J shows a missile launch system in the payload bay 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini further comprising a missile launch system at least partially positioned within the payload bay, as taught by Hardy, to provide flexibility for the payload bay for a wider variety of users, such as military personnel.

Regarding claim 18, Giannini teaches the aircraft of claim 1, but does not expressly disclose further comprising a payload release system.
However, Hardy teaches further comprising a payload release system (Figs. 2-3 show the payload in the form of missiles being released from the bay 20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini further comprising a payload release system, as taught by Hardy, to be able to launch or release the payload or missiles.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2017/0203839 A1) in view of Udstad (US 991,115).

Regarding claim 3, Giannini teaches the aircraft of claim 1, wherein the landing gear is retractable into the fuselage (Fig. 1f shows “landing gear” 118 as retractable in the cross section; “The landing gear 118 may be retractable with a door, thereby reducing drag during horizontal flight”, para. [0069]).
Giannini does not expressly disclose further comprising a quad landing gear.
However, in an analogous aircraft art, Udstad teaches further comprising a quad landing gear (Fig. 4, “front wheels” 90 & “rear wheels” 91; four landing wheels in total shown).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini further comprising a quad landing gear, as taught by Udstad, for the purpose of increasing the stability of the aircraft on the ground, and since it has been held that mere duplication of the essential working parts of a device, such as the landing gears, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2017/0203839 A1) in view of Ouellette et al. (US 2005/0151004 A1). 

Regarding claim 9, Giannini teaches the aircraft of claim 1, but does not expressly disclose further comprising an infrared suppressor positioned aft of the payload bay.
However, in an analogous aircraft art, Ouellette teaches further comprising an infrared suppressor positioned aft of the payload bay (“wherein the cruise propulsion system includes a high efficiency, high bypass turbofan adapted to cool an exhaust from the cruise propulsion system to reduce infrared detection”, Claim 16; “wherein the fuselage includes a lower aft deck adapted to reduce infrared detection”, Claim 17; and additionally discussed in detail in Para. [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini further comprising an infrared suppressor positioned aft of the payload bay, as taught by Ouellette, to avoid detection when flying over hostile territory by infrared and reduce the effectiveness of infrared heat seeking missiles directed at the aircraft.

Claims 11 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2017/0203839 A1) in view of Karem (US 2014/0191088 A1). 

Regarding claim 11, Giannini teaches the aircraft of claim 1, but does not expressly disclose further comprising two or more engines coupled to a wing of the aircraft.
However, in an analogous aircraft art, Karem teaches further comprising two or more engines (Fig. 4, “first and second rotor systems” 410 & 450) coupled to a wing (Fig. 4, “wings”, 402; “rotors” 410 & 450 shown fixed to the “wings” 402) of the aircraft (Fig. 4, “tiltrotor aircraft”, 400).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini to further comprise two or more engines coupled to a wing of the aircraft as taught by Karem, for the purpose of increasing the thrust.

Regarding claim 22, Giannini teaches the aircraft of claim 1, but does not expressly disclose wherein the aircraft has only two rotors.
However, Karem teaches wherein the aircraft has only two rotors (Fig. 4, “first and second rotor systems” 410 & 450).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini wherein the aircraft has only two rotors, as taught by Karem, to reduce the weight and redundancy of the aircraft. Further, it has been held that discovering an optimum value of a result effective variable, such as the amount of rotors to provide the necessary lift and thrust for a given aircraft, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 23, Giannini teaches the aircraft of claim 1, but does not expressly disclose wherein the aircraft has a tail.
However, Karem teaches wherein the aircraft has a tail (“As shown in FIG. 5 and FIG. 6, the TR53 also has an empennage 570, comprising a vertical tail 572 and a horizontal tail 574”, Para. [0070]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini wherein the aircraft has a tail, as taught by Karem, to provide stability for the aircraft, assisting in keeping the aircraft in line with the direction of motion and preventing the aircraft from tilting off course by surrounding wind conditions. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2017/0203839 A1) in view of Henderson (US 2002/0074454 A1). 

Regarding claim 19, Giannini teaches the aircraft of claim 1 but does not expressly disclose further comprising a UAV release system positioned within the payload bay.
However, in an analogous aircraft art, Henderson teaches further comprising a UAV release system positioned within the payload bay (Fig. 1 shows “unmanned aircraft” 10 with “payload cartridge bay” 12 positioned within “unloading bay” 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini further comprising a UAV release system positioned within the payload bay, as taught by Henderson, to provide a means of supplying fuel and cargo to an unmanned aircraft in-flight, as opposed to only on the ground, landed.

Regarding claim 20, Giannini as modified by Henderson teaches the aircraft of claim 19 but does not expressly disclose wherein the UAV release system comprises a common launch tube.
However, Henderson further teaches wherein the UAV release system (Figs. 5-6, “Launching Step” 120 and 150 respectively, comprises a common launch tube (Fig. 4a shows a weapon in the form of a launch-able tube, or a missile).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Giannini as modified by Henderson wherein the UAV release system comprises a common launch tube, as further taught by Henderson, to provide a means of transferring weapons between two aircrafts in flight.

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “limiting the dimensions of the cargo bay, the distribution of fuel, the positioning of the wings on the fuselage, or otherwise”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, Giannini teaches a fuselage (Fig. 1b, “fuselage”, 102) having a fuselage length (Fig. 1b, “length”); and a payload bay (Fig. 1f, “payload bay”, 124) positioned within the fuselage length of the aircraft's center of gravity (See paras. [0081]-[0082]; Fig. 1f shows “payload bay” positioned near “COG” or center of gravity) during forward flight (“The components of the hybrid propulsion aircraft 100 are preferably positioned such that the hybrid propulsion aircraft's 100 center of gravity remains substantially constant, whether the wings are level (horizontal flight position) or up (vertical flight position)”, para. [0081]; components including the “payload bay”), and wherein during forward flight, the cargo bay is dimensioned such that deployment of a payload from the payload bay results in a shift in position of the aircraft's center of gravity of less than 4% of the fuselage length (“The components of the hybrid propulsion aircraft 100 are preferably positioned such that the hybrid propulsion aircraft's 100 center of gravity remains substantially constant, whether the wings are level (horizontal flight position) or up (vertical flight position), and whether the payload bay 124 and/or fuel tanks 120 are empty or full”, para. [0081]; thus center of gravity changes remain substantially constant or less than 4%, during horizontal or forward flight, whether the payload is empty or full; additionally, “payload bay” 124 shown dimensioned as described in Fig. 1f).
Further, the apparatus claims presented do not require a method step of dimensioning the cargo bay and incidentally, nearly any payload bay of any aircraft has dimensions and reads on the limitation “the cargo bay is dimensioned”. 
Therefore, “[t]he components of the hybrid propulsion aircraft 100 are preferably positioned such that the hybrid propulsion aircraft's 100 center of gravity remains substantially constant, whether the wings are level (horizontal flight position) or up (vertical flight position), and whether the payload bay 124 and/or fuel tanks 120 are empty or full.” (Giannini, para. [0081]) reads on the claim limitations as currently presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647